Motion granted and appeal dismissed, without costs, upon the grounds (1) that the Appellate Division order, insofar as it dismissed the appeal from the order of the Supreme Court, Nassau County, granting respondent’s motion to vacate appellants’ demand for a bill of particulars, is nonfinal and, hence, not appealable to the Court of Appeals, and (2) that, with respect to the Appellate Division’s dismissal of the appeal from the-order of the Supreme Court, Nassau County,. granting respondent summary judgment, no substantial constitutional question is directly involved.